Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed October 20, 2020, claims 1-20 are presented for examination. Claims 1, 17 and 20 are independent claims.

Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62929932, which was filed November 3, 2019.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted January 25, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (January 25, 2021) have been received, entered into the record, and considered.

Drawings

The drawings filed October 20, 2020 are accepted by the examiner.


Abstract

The abstract filed July 28, 2020 is accepted by the examiner. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 7, 9, 12, 14, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth et al. (US 20090303315 A1) in view of Lyons (US 20160334628 Al).

 As to Claims 1, 17 and 20:
Charlesworth discloses a head-mounted display assembly (Charlesworth, see paragraph [0037], where Charlesworth discloses that the binocular device can be adapted for heads-up display, head-mounted system, close to eye viewing system, electronic image viewing, binoculars, or microscopes) comprising: a first eyecup (Charlesworth, see 422’ in figure 5a) and a second eyecup (Charlesworth, see 422 in figure 5a) configured for respectively positioning a first lens (Charlesworth, see 1004 in figure 7B)  and a second lens (Charlesworth, see 1004’ in figure 7B) in front of intended locations of a user's eyes when the head-mounted display assembly is donned by the user (Charlesworth, see figure 7B); a single near-eye display screen configured for displaying an image to the user through the first eyecup and the second eyecup (Charlesworth, see 302 in figure 3); the enclosure comprising: a first transparent component positioned between the first lens and the single near-eye display screen (Charlesworth, see 310, 304 and 302 in figure 3); and a second transparent component positioned (Charlesworth, see 310’, 304’ and 302 in figure 3), wherein the first eyecup and the second eyecup are movable relative to each other and relative to the first transparent component and the second transparent component to adjust for an interpupillary distance of the user's eyes (Charlesworth, see paragraph [0084], where Charlesworth discloses one end of an optical relay is formed as part of an eyepiece. Typically the eyepiece can be moved to compensate for interpupillary distance).
Charlesworth differs from the claimed subject matter in that Charlesworth does not explicitly disclose an enclosure over the single near-eye display screen. However in an analogous art, Lyons discloses an enclosure (Lyons, see 18 in figure 4B) over the single near-eye display screen (Lyons, see 50 in figure 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Charlesworth with Lyons. One would be motivated to modify Charlesworth by disclosing an enclosure over the single near-eye display screen as taught by Lyons, and thereby providing a more ergonomic and user friendly system for MHMDs (Lyons, see paragraph [0010]).

As to Claims 2 and 19:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, wherein the first transparent component (Charlesworth, see 1004 in figure 7b) is positioned a first distance from the single near-eye display screen (Charlesworth, see 1002 in figure 7b) and the second transparent component (Charlesworth, see 1016’ in figure 7b) is positioned a second distance from the single near-eye display screen (Charlesworth, see 1002 in figure 7b), wherein the second distance (Charlesworth, see 1016’ and 1002 in figure 7b) is less than the first distance (Charlesworth, see 1004 and 1002 in figure 7b). 


As to Claim 5:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, wherein at least one of the first eyecup or the second eyecup is movable relative to the single near-eye display screen (Charlesworth, see paragraph [0028], where Charlesworth discloses that the display is laterally movable to maintain light path length as the ocular units are moved towards and away from each other. Thus as the ocular units are moved closer together, the display is movable further away from the user's eyes to maintain the path length of the light and prevent the path length shortening which would affect focusing). 

As to Claim 6:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, wherein the first transparent component and the second transparent component comprise at least one of: a polymer material; a glass material; or a crystalline material (Charlesworth, see paragraph [0099], where Charlesworth discloses Additional lenses 310,310' and mirrors 312, 312' are provided to direct light from a single display 302 along the right and left paths 316, 316' to the user's respective eyes 306, 306', therefore teaching or suggesting glass material). 

As to Claim 7:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, wherein the enclosure comprises a hermetically sealed enclosure defined over the single near-eye display screen and under the first transparent component and the second transparent component (Lyons, see paragraph [0136], where Lyons discloses mobile computing device 50 is inserted into slot 18 on the side of the main body 10. Other ways of inserting or attaching the mobile computing device 50 to or in the main body may include separate pieces of construction of the main body that allow for mobile computing devices with a range of sizes and form factors to be inserted and secured into the main body, therefore providing a hermetically sealed enclosure in order to protect the display from dirt and dust is considered as being well in the capacity of the skilled person). 

As to Claims 9 and 18:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, further comprising a first sealing element (Lyons, see 517 in figure 19) positioned between the first eyecup (Lyons, see 508 in figure 17A) and the first transparent component (Lyons, see 507 in figure 19) and a second sealing element (Lyons, see 517 in figure 19 positioned between the second eyecup (Lyons, see 508 in figure 17A) and the second transparent component (Lyons, see 517 and 507 in figure 19 and paragraph [0139], where Lyons discloses grommets or reinforced inserts 517 that closely fit within channels on the sides and top of the main body 502, and are preferably adjustable for different sizes of heads. FIG. 19 shows an upper grommet 517 and two side grommets 517 exploded from the main body 502, each of which may be secured to the main body via adhesive or a simple interference fit. The grommets 517 are formed of a more rigid material than the body 502 to withstand the greater tensile forces applied thereto). 

As to Claim 12:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 9, wherein each of the first sealing element and the second sealing element comprises at least one of: an elastomeric material; and a closed-cell foam material (Lyons, see paragraph [0150], where Lyons discloses an internal portion or skeleton of the main body 502 is first molded with a higher density foam, or other plastic, and then the various internal and external contours of the main body 502 are formed by molding the softer foam around the skeleton). 



As to Claim 14:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 1, further comprising an interpupillary distance adjustment mechanism coupled to the first eyecup and to the second eyecup for adjusting a distance between the first eyecup and the second eyecup (Charlesworth, see paragraph [0028], where Charlesworth discloses that the display is laterally movable to maintain light path length as the ocular units are moved towards and away from each other. Thus as the ocular units are moved closer together, the display is movable further away from the user's eyes to maintain the path length of the light and prevent the path length shortening which would affect focusing). 

As to Claim 15:
Charlesworth in view of Lyons discloses the head-mounted display assembly of claim 14, further comprising a detent mechanism configured to maintain a relative position of the first eyecup and the second eyecup after an adjustment is made for the interpupillary distance of the user's eyes (Charlesworth, see paragraph [0028], where Charlesworth discloses that the display is laterally movable to maintain light path length as the ocular units are moved towards and away from each other. Thus as the ocular units are moved closer together, the display is movable further away from the user's eyes to maintain the path length of the light and prevent the path length shortening which would affect focusing, lateral movement involves detent mechanism to prevent further unwanted eye movement). 

Allowable Subject Matter
Claims 3, 4, 8, 10, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Yun (US 20170094816 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624